07/12/2022


                                          DA 20-0367
                                                                                         Case Number: DA 20-0367

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2022 MT 141N



CITY OF MISSOULA,

               Plaintiff and Appellee,

         v.

BRIANNE NICOLE RANA,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC 19-653
                       Honorable Shane Vannatta, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Samir F. Aarab, Boland Aarab PLLP, Great Falls, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Michael P. Dougherty,
                       Assistant Attorney General, Helena, Montana

                       James P. Nugent, Missoula City Attorney, Keithi M. Worthington, Chief
                       Prosecuting Attorney, Missoula, Montana



                                                   Submitted on Briefs: June 8, 2022

                                                              Decided: July 12, 2022


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Defendant and Appellant Brianne Nicole Rana (Rana) appeals from the August 1,

2019 Findings of Fact, Conclusions of Law, and Order issued by the Missoula Municipal

Court, which denied Rana’s motion to dismiss, and the May 26, 2020 Opinion and Order

issued by the Fourth Judicial District Court, Missoula County, which affirmed the

Municipal Court on appeal. We affirm.

¶3     On March 20, 2019, shortly after 2:00 a.m., Missoula Police Officer Josh Harris

observed a pickup truck make an illegal left turn from Main Street onto Orange Street in

Missoula. Officer Harris pulled the vehicle over and made contact with the driver, Rana.

Upon approaching the vehicle, Officer Harris informed Rana he stopped her for making an

illegal turn before asking Rana for her driver’s license, registration, and proof of insurance.

Rana handed Officer Harris her license, registration, and an expired insurance card. While

Rana searched on her phone for current proof of insurance, Officer Harris asked her “how

much have you had to drink tonight?” Rana stated she had not been drinking, and Officer

Harris informed her he could “smell alcohol coming from” her. Rana responded that she

had a concussion and her doctor said she could not drink. Officer Harris also questioned
                                              2
Rana about the 21-and-over wristband she was wearing. Officer Harris again noted he

could smell alcohol coming from Rana, but she stated she had not been drinking and would

not consent to a breath test. Officer Harris got Rana’s current address and told her to “hang

tight” while he went back to his vehicle, where he called in the information to dispatch.

Another officer who had arrived on scene stood by Rana’s vehicle.

¶4     After speaking with dispatch, Officer Harris then returned to Rana’s vehicle.

Officer Harris told Rana he was going to have her “hop out of the vehicle.” Rana initially

responded, “OK,” before asking “was [there] a reason for this,” to which Officer Harris

replied, “[y]ep.” Rana asked what the reason was, to which Officer Harris replied that she

needed to “hop out of the vehicle” for him. Rana then asked if she was being arrested.

Officer Harris responded, “[n]ot right now, no.” Rana again asked for a reason to get out

of the vehicle, and Officer Harris told her, “[b]ecause I’m asking you to hop out, OK.”

Rana said she was not comfortable getting out without a good reason, to which Officer

Harris replied “[y]ou have to.” Rana stated she did not have to, and Officer Harris again

told her, “[y]ou do, actually.” Rana told Officer Harris, “[i]f you want to arrest me for

something, then . . . ” before Officer Harris opened the driver’s side door to Rana’s vehicle.

Rana asked what she was being arrested for, to which Officer Harris responded that he did

not say she was being arrested. Officer Harris told Rana he was telling her to get out of

the vehicle, and Rana again stated she was not comfortable with that unless she was being

arrested for something. Officer Harris responded, “Brianne, if a law enforcement officer

asks you to get out of a vehicle, by law you have to. Now I will talk to you once we get
                                              3
out here and get on the sidewalk, OK.” Rana asked if someone else could come meet them

and said she did not understand what was going on. Officer Harris told Rana he would

explain it in a second. Rana then asked Officer Harris if she was “speeding or something.”

Officer Harris asked Rana if she did not remember why she had been stopped and that he

had told her the reason “literally two minutes ago[.]” Rana said she had a concussion and

Officer Harris again told her to “hop out of the vehicle.” Rana asked if a supervisor could

meet them, to which Officer Harris responded, “[n]o.”

¶5     Officer Harris continued to tell Rana to get out of the vehicle and that he would

explain the situation further once she got out. Rana repeatedly refused to exit the vehicle

and said she was confused about why she was pulled over. Officer Harris told Rana again

that she made an illegal turn. Eventually, while once again telling Rana to exit the vehicle,

Officer Harris stated, “Brianne, you’ve been drinking tonight and I need to make sure

you’re safe to drive, OK?” Rana continued to argue with Officer Harris, while Officer

Harris continued to tell Rana to get out of the vehicle. Officer Harris then told Rana she

was about to be “arrested for ignoring a lawful command.” Rana replied, “[t]hat’s OK, if

you like,” to which Officer Harris responded, “[s]o you’re wanting to be arrested for simply

not listening to what I’m telling you to do? You’d rather go to jail than get out of the

vehicle and come talk to me?” Rana again said Officer Harris could arrest her. Officer

Harris again told Rana he knew she had been drinking tonight, but that her drinking did not

necessarily mean she was unsafe to drive, and he wanted to make sure she was OK to drive.

Officer Harris said if Rana was OK to drive after he checked, she would be free to go on
                                             4
her way, but if she refused to get out of the vehicle she was going to go to jail. Officer

Harris asked Rana to explain her reasoning, to which she replied that she had not broken

any laws. Officer Harris told Rana that she had broken the law, to which Rana replied that

if Officer Harris felt the need to arrest her, then “that’s acceptable.” Officer Harris then

physically removed Rana from the vehicle and placed her under arrest. After being taken

to the Missoula County Detention Center, Rana refused Officer Harris’s request to take

standardized field sobriety tests (SFSTs) and refused to provide a breath sample.

¶6     Rana was ultimately charged in the Missoula Municipal Court with driving under

the influence, first offense; failure to carry proof or exhibit insurance; making a left turn

from an improper lane; and obstructing a peace officer or other public servant. Rana pled

not guilty to all charges. Before trial, Rana filed a motion to suppress and dismiss, arguing

Officer Harris was attempting to conduct a field sobriety test of Rana by asking her to get

out of the vehicle, which she had a constitutional right to refuse. Rana therefore argued

the Municipal Court should suppress any information obtained after Officer Harris asked

her to step out of the vehicle and dismiss the obstruction, DUI, and insurance charges. The

City responded to Rana’s motion, asserting Officer Harris lawfully expanded the scope of

his initial stop due to his observations which tended to show Rana may be driving under

the influence of alcohol; that Officer Harris had lawful authority to order Rana out of the

vehicle under the United States Supreme Court’s holding in Pennsylvania v. Mimms, 434

U.S. 106, 98 S. Ct. 330 (1977) (per curiam) and its progeny; and that Rana’s refusal to

obey Officer Harris’s command to exit constituted obstructing.            After holding an
                                             5
evidentiary hearing, the Municipal Court issued its Findings of Fact, Conclusions of Law,

and Order denying Rana’s motion on August 1, 2019. The Municipal Court held Officer

Harris had particularized suspicion to stop Rana’s vehicle; particularized suspicion to

expand the scope of the stop into a DUI investigation; and that asking a driver to exit the

vehicle constitutes a de minimis intrusion on an already-seized driver under Mimms, does

not qualify as part of the Standardized Field Sobriety Tests, and does not constitute a

search. The Municipal Court further held it was “not addressing the issue of if refusing to

exit a vehicle constitutes obstructing a peace officer” because it was “an issue to be decided

by the trier of fact.”

¶7     The Municipal Court held a jury trial on November 7, 2019. The State presented

the testimony of Officer Harris and entered into evidence at trial the dash-cam and

body-cam videos of the stop. Officer Harris testified he was concerned Rana was driving

under the influence of alcohol when he asked her to step out of the vehicle and that his

common practice is to not tell a driver of a stopped vehicle why he is asking them to exit

because it can create a safety issue because the driver could reach for weapons or attempt

to flee. Officer Harris testified he eventually told Rana he suspected she was driving under

the influence and wanted her to exit so he could make sure she was safe to drive, but Rana’s

repeated refusal to exit the vehicle hindered his ability to conduct a DUI investigation. At

the close of the City’s case, Rana did not move to dismiss the charges for insufficient

evidence pursuant to § 46-16-403, MCA. Rana took the stand and testified in her own

defense at trial, explaining she smelled like alcohol during the stop because someone had
                                              6
spilled on her while she was at a concert the night of the stop. The jury ultimately convicted

Rana of making an illegal left turn and obstructing a peace officer, while it acquitted her

of DUI.1 Rana appealed the Municipal Court’s denial of her pretrial motion to dismiss to

the District Court. After briefing by the parties, the District Court issued its Opinion and

Order affirming the Municipal Court on May 26, 2020.

¶8        Rana appeals. We address the following restated issue: whether the Municipal

Court erred by denying Rana’s pretrial motion to dismiss.

¶9        Upon Rana’s appeal from Municipal Court, the District Court functioned as an

intermediate appellate court. See §§ 3-5-303 and 3-6-110, MCA. When a district court

functions as an intermediate appellate court for an appeal from a lower court of record, we

review the appeal de novo as though it were originally filed in this Court. State v. Holland,

2019 MT 128, ¶ 7, 396 Mont. 94, 443 P.3d 519 (citing State v. Akers, 2017 MT 311, ¶ 9,

389 Mont. 531, 408 P.3d 142). We examine the record independently of the district court’s

decision, reviewing the trial court’s findings of fact for clear error, its discretionary rulings

for abuse of discretion, and its legal conclusions for correctness. Holland, ¶ 7 (citing State

v. Meyer, 2017 MT 124, ¶ 11, 387 Mont. 422, 396 P.3d 1265).

¶10       “We review de novo a ruling on a motion to dismiss in a criminal proceeding.” State

v. French, 2018 MT 289, ¶ 9, 393 Mont. 364, 431 P.3d 332 (citing State v. Burns, 2011

MT 167, ¶ 17, 361 Mont. 191, 256 P.3d 944). “We review a question on the sufficiency


1
    The failure to carry or exhibit insurance charge was dismissed and is not at issue here.

                                                   7
of the evidence to determine whether, after reviewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” State v. Booth, 2012 MT 40, ¶ 7, 364 Mont. 190, 272

P.3d 89 (citing State v. Azure, 2008 MT 211, ¶ 13, 344 Mont. 188, 186 P.3d 1269).

¶11    To begin, we note that Rana specifically claims she “is not challenging the

sufficiency of the [City’s] evidence at trial,” but is asserting the City could not present

sufficient evidence regarding her mental state such that the obstruction charge should have

been dismissed pretrial. A challenge to the sufficiency of the evidence through a pretrial

motion to dismiss is “premature because such a challenge can only be made after the State

has had an opportunity to present its evidence to the trier of fact.” State v. Nichols, 1998

MT 271, ¶ 4, 291 Mont. 367, 970 P.2d 79. Accordingly, it is unnecessary to address any

sufficiency of the evidence arguments regarding the evidence presented by the City at trial.

What remains, then, is Rana’s insistence the City could never present sufficient evidence

she “knowingly” obstructed Officer Harris’s duty, because she says in her briefing that she

did not act with the intent to hinder him from doing his job, and therefore the Municipal

Court erred by not granting her pretrial motion to dismiss. This circular logic presented by

Rana below and on appeal would essentially render the obstruction of a peace officer statute

a dead letter anytime a defendant claimed his or her intent was not to hinder the officer.

We reject her argument.

¶12    First, as charged in this case, “[a] person commits the offense of obstructing a peace

officer . . . if the person knowingly obstructs, impairs, or hinders the enforcement of the
                                             8
criminal law[.]” Section 45-7-302(1), MCA. “It is no defense to a prosecution under this

section that the peace officer was acting in an illegal manner, provided that the peace officer

was acting under the peace officer’s official authority.” Section 45-7-302(2), MCA.

“Knowingly” is defined in Montana’s criminal statutes:

       a person acts knowingly with respect to conduct or to a circumstance
       described by a statute defining an offense when the person is aware of the
       person’s own conduct or that the circumstance exists. A person acts
       knowingly with respect to the result of conduct described by a statute
       defining an offense when the person is aware that it is highly probable that
       the result will be caused by the person’s conduct. When knowledge of the
       existence of a particular fact is an element of an offense, knowledge is
       established if a person is aware of a high probability of its existence.
       Equivalent terms, such as “knowing” or “with knowledge”, have the same
       meaning.

Section 45-2-101(35), MCA. Obstructing a peace officer is a results-based offense, see

State v. Secrease, 2021 MT 212, ¶ 12, 405 Mont. 229, 493 P.3d 335, and therefore Rana

would act “knowingly” in this case if she was aware it was highly probable that the result

of “obstruct[ing], impair[ing], or hinder[ing] the enforcement of the criminal law” would

result from her refusal to exit the vehicle. See State v. Eisenzimer, 2014 MT 208, ¶ 7, 376

Mont. 157, 330 P.3d 1166.

¶13    Rana contends she was merely attempting to assert her constitutional rights to refuse

a search, and invoking her constitutional rights, “even if done imperfectly, mistakenly or

ignorantly cannot be the basis of this crime.” Rana’s “subjective intent is not the issue.”

Eisenzimer, ¶ 11. “The issue is whether [Rana] engaged in conduct that impeded the

performance of [Officer Harris’s] lawful duties under circumstances that made [Rana]

                                              9
aware it was highly probable [her] conduct would impede the performance of those duties.”

Eisenzimer, ¶ 11. From our review of the record, it is clear sufficient evidence to support

the obstruction charge going to trial existed. The Municipal Court viewed video evidence

of Rana repeatedly refusing Officer Harris’s requests and commands to exit the vehicle so

he could continue his investigation. When reviewing this evidence in the light most

favorable to the prosecution, it demonstrates Rana engaged in conduct which impeded

Officer Harris’s duties under circumstances which would make Rana aware it was highly

probable her refusal to exit the vehicle would hinder Officer Harris’s performance of his

duties. At trial, the jury could then infer Rana’s intent from her words, actions, and

non-verbal communication clues present in the video. Rana simply asks us to substitute

her interpretation of her behavior for that of the Municipal Court and the jury. We reject

her invitation to do so.

¶14    Second, we would also note that the Municipal Court correctly found Officer Harris

was not attempting to conduct a search by ordering Rana out of the vehicle. While field

sobriety tests do constitute a search, Hulse v. Mont. Dep’t of Justice, Motor Veh. Div., 1998

MT 108, ¶ 33, 289 Mont. 1, 961 P.2d 75, “an individual has no reasonable expectation of

privacy in his physical characteristics or behavior such as handwriting, speech, height,

weight, gait, appearance or smell,” and “an officer’s observation of such physical traits

during a valid traffic stop does not constitute a search.” Hulse, ¶ 32 (citing People v.

Carlson, 677 P.2d 310, 316 (Colo. 1984)). Stepping out of a vehicle is not a field sobriety

test. While Officer Harris would likely have asked Rana to perform field sobriety tests
                                             10
after she exited the vehicle, she was never asked to perform them at any time during the

actual stop due to her refusal to exit the vehicle, and therefore her contention she was

merely refusing to participate in SFSTs is unpersuasive.

¶15    Finally, it is uncontested Officer Harris had particularized suspicion to stop Rana’s

vehicle due to her illegal turn. “A statutory violation is sufficient by itself to establish

particularized suspicion for an officer to make a traffic stop.” State v. Roy, 2013 MT 51,

¶ 17, 369 Mont. 173, 296 P.3d 1169 (citing State v. Haldane, 2013 MT 32, ¶ 26, 368 Mont.

396, 300 P.3d 657). From there, Officer Harris developed a particularized suspicion Rana

may be driving under the influence of alcohol due to the smell of alcohol coming from her,

the 21-and-over wristband she was wearing, and her consistent confusion with Officer

Harris’s basic questions. Officer Harris therefore had the authority to require Rana to exit

the vehicle for field sobriety tests to confirm or dispel his suspicion of Rana’s impairment.

See Roy, ¶ 18. As Officer Harris had lawful authority to order Rana to exit the vehicle to

continue his DUI investigation, it is unnecessary to also determine whether his order was

justified under Mimms.

¶16    While not necessary to our decision here, we would note Rana was free to contend

at trial she did not intend to hinder Officer Harris’s enforcement of the law by refusing to

get out of her vehicle and, in fact, she did. The jury simply did not believe her. The

Municipal Court did not err by denying Rana’s pretrial motion to dismiss the obstructing a

peace officer charge, and therefore the District Court did not err by affirming the Municipal

Court’s decision.
                                             11
¶17    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶18    Affirmed.


                                                 /S/ INGRID GUSTAFSON


We concur:

/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                            12